EXHIBIT 10.11

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of January 31,
2011, by and between STERLING FINANCIAL CORPORATION (“Sterling”) and DANIEL G.
BYRNE (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive has been providing services to Sterling as Executive Vice
President, Finance, and Chief Financial Officer of Sterling, and Sterling
desires to retain the Executive and the Executive is willing to continue to
serve Sterling in such capacities and roles as is provided herein on the terms
and conditions set forth below; and

WHEREAS, the parties desire to enter into this Agreement, which is intended to
supersede an existing Employment Agreement, originally effective August 11,
2008, as amended, (the “Prior Agreement”).

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Employment. Sterling agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by Sterling, upon the terms and
conditions hereinafter provided.

2. Position and Duties. Sterling agrees to employ the Executive to serve as the
Corporate Development Executive, and the Executive will have such powers and
duties as are commensurate with such position and as may be conferred upon him
or her by the Board of Directors of Sterling (the “Board”). Executive shall
faithfully perform such duties and shall do nothing inconsistent with his or her
duties to Sterling and Sterling Savings Bank (the “Bank”). Except for illness or
incapacity and reasonable vacation periods as shall be consistent with Sterling
and the Bank’s policies for senior officers, the Executive shall devote all of
his or her business time, attention, skill and efforts exclusively to the
business and affairs of Sterling and its subsidiaries.

3. Compensation. For all services rendered by the Executive in any capacity
required hereunder, including, without limitation, services as an officer,
director, or member of any committee of Sterling, or any subsidiary or division
thereof, the Executive shall be compensated as follows:

 

1



--------------------------------------------------------------------------------

(a) Base Salary. Sterling shall pay the Executive a fixed minimum salary of
$235,000 per annum (such amount or such adjusted annual amount as is paid from
time to time pursuant to the terms hereof being referred to as the “Base
Salary”). The Base Salary shall be subject to such periodic review (which shall
occur at least annually) and adjustment as deemed appropriate in accordance with
Sterling and the Bank’s customary procedures and practices regarding the
salaries of senior officers. The Base Salary shall be payable in accordance with
the customary payroll practices of Sterling, but in no event less frequently
than monthly.

(b) Other Benefits. The Executive shall be entitled to participate in all
compensation or employee benefit plans or programs, and to receive all benefits,
perquisites and emoluments, for which any salaried employees of Sterling are
eligible under any plan or program now or hereafter established and maintained
by Sterling for senior officers, to the fullest extent permissible under the
general terms and provisions of such plans or programs and in accordance with
the provisions thereof, including group hospitalization, health, dental care,
life or other insurance, tax-qualified pension, savings, thrift, 401(k) and
profit-sharing plans, termination pay programs, sick-leave plans, travel or
accident insurance, salary continuation plans, disability insurance, automobile
allowance or automobile lease plans, and executive contingent compensation
plans, including, without limitation, stock option or incentive plan(s) then in
effect.

4. Termination of Employment.

(a) Termination. Either Sterling or Executive may terminate Executive’s
employment at any time in such party’s sole discretion. Except as expressly
provided in this Agreement, upon termination of employment Sterling shall have
no liability to pay any further compensation or any other benefit or sum
whatsoever to Executive.

(b) In the event that the Executive’s employment hereunder terminates, earned
but unpaid Base Salary as of the date of Termination of Employment shall be
payable in full.

(i) Except as provided herein for a Without Cause Termination and Termination
Upon a Change in Control, no other payments shall be made, or benefits provided,
by Sterling under this Agreement except for vested stock options and other
incentive awards held by the Executive pursuant to the terms of the grant(s)
thereof, vested benefits payable under the terms of the nonqualified deferred
compensation plans then in effect in which Executive participates, and any

 

2



--------------------------------------------------------------------------------

other vested benefits that the Executive is entitled to receive under the terms
of employee benefit programs maintained by Sterling or its subsidiaries for its
employees.

(ii) Without Cause Termination. In the event the Executive’s employment
hereunder terminates due to a Without Cause Termination Sterling shall, as
severance pay, continue, subject to the provisions of Section 5 below, the
Executive’s Base Salary, at the highest annual rate during the last three years
of employment, for a two-year period beginning on the date of Termination of
Employment (the “Severance Period).

(c) Payments for Termination Upon a Change in Control. Within twenty days of the
Executive’s Termination Upon a Change in Control, Sterling shall pay to the
Executive in a single payment in cash and/or provide to the Executive, as
applicable, the following:

(i) the Executive’s earned but unpaid Base Salary as of the date of Termination
of Employment;

(ii) the benefits, if any, to which the Executive is entitled as a former
employee under the employee benefit programs and compensation plans and programs
maintained for the benefit of Sterling’s officers and employees;

(iii) an amount equal to two times Executive’s Annual Compensation; and

(iv) Options and Other Incentive Awards. All stock options and other incentive
awards held by the Executive shall become fully vested and exercisable.

(d) Adjustment for Taxes. In the event that either Sterling’s independent public
accountants or the Internal Revenue Service determines that any payment,
coverage, benefit or benefit acceleration provided to Executive, whether
specifically provided for in this Agreement or otherwise, is subject to the
excise tax imposed by Section 4999 (or any successor provision) (“Section 4999”)
of the Internal Revenue Code of 1986, as amended (the “Code”), Sterling, within
30 days thereafter, shall pay to Executive, in addition to any other payment or
benefit due and owing hereunder, an amount determined by multiplying the rate of
excise tax then imposed by Section 4999 by the amount of the “excess parachute
payment” (as defined in Section 280G of the Code) received by Executive
(determined without regard to any payments made to the Executive pursuant to
this paragraph) and dividing the product so obtained by the amount obtained by
subtracting the aggregate local, state and Federal income tax rate applicable to
the receipt by Executive of the “excess parachute payment” (taking into account
the deductibility for Federal income tax purposes of the

 

3



--------------------------------------------------------------------------------

payment of state and local income taxes thereon) from the amount obtained by
subtracting from 1.00 the rate of excise tax then imposed by Section 4999 of the
Code, it being Sterling’s intention that the Executive’s net after tax position
be identical to that which would have obtained had Sections 280G and 4999 not
been part of the Code.

(e) If the actual excise tax imposed by Section 4999 of the Code is less than
the amount that was taken into account in determining the adjustment for taxes
under Section 4(d), Executive shall repay at the time that the amount of the
reduced excise tax is finally determined the portion of the adjustment for taxes
under Section 4(d) attributable to that reduction (plus the portion attributable
to the excise tax, FICA tax and federal, state and local income tax imposed on
the portion of the adjustment being repaid by Executive, to the extent the
repayment results in a reduction in or refund of excise tax, FICA tax or
federal, state or local income tax), plus interest on the amount of the
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. If the
actual excise tax imposed is more than the amount that was taken into account in
determining the amount of the adjustment under Section 4(d), Sterling shall make
an additional payment in respect of such excess (plus interest at the rate
provided in Section 1274(b)(2)(B) of the Code) at the time that the amount of
the excess is finally determined.

(f) In the event that, on or after the occurrence of a Change in Control,
Sterling fails to make any payment or provide any benefit to Executive arising
out of or relating in any way to this Agreement or to the Executive’s employment
by Sterling (collectively, “Employment Rights”), then Sterling shall pay to the
Executive and reimburse the Executive for the Executive’s full costs (including,
without limitation, the fees and expenses of the Executive’s attorneys and court
and related costs) of enforcing the Executive’s Employment Rights. In addition,
if the enforceability of this Agreement or the payment of any benefit to the
Executive hereunder is disputed by Sterling on or after the occurrence of a
Change in Control, then the Term of this Agreement shall be extended for the
period of the dispute in the event of a final judicial determination that the
Executive is entitled to at least fifty percent (in dollar amount) of the
benefits that Executive claimed from, and that were disputed by, Sterling.

 

4



--------------------------------------------------------------------------------

(g) Definitions. For purposes of this Agreement, the following terms have the
following meanings:

(i) Executive’s “Annual Compensation” shall include (A) the greater of: (1) the
total of Executive’s annual Base Salary, at the highest annual rate during the
last three years of employment, and any target bonus for the calendar year in
which the termination occurs (if established before the termination), or
(2) Executive’s annual Base Salary, at the highest annual rate during the last
three years of employment, and any actual bonus for the prior calendar year
(annualized if Executive was not employed by Sterling for the entire previous
calendar year) or (3) Executive’s annual Base Salary, at the highest annual rate
during the last three years of employment, and any actual bonus for the calendar
year prior to the Change in Control (annualized if Executive was not employed by
Sterling for the entire previous calendar year); and (B) the amount of the
contributions made or anticipated to have been made by Sterling on Executive’s
behalf to Sterling’s benefit plans for the calendar year in which the
termination occurs, including without limitation contributions to pension and
welfare plans maintained by Sterling for its employees. Annual Compensation
shall not include the value of any stock options or restricted stock granted to
Executive.

(ii) A “Change in Control” shall be deemed to have occurred at such time as the
occurrence of a “change in ownership,” a “change in effective control” or a
“change in the ownership of a substantial portion of the assets” of a
corporation, as determined in accordance with this Section 4(g)(ii).

(A) A “change in ownership” of Sterling shall occur on the date on which any one
person, or more than one person acting as a group, acquires ownership of stock
of Sterling that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of Sterling, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v). If
a person or group is considered either to own more than 50% of the total fair
market value or total voting power of the stock of Sterling, or to have
effective control of such corporation within the meaning of part (B) of this
Section, and such person or group acquires additional stock of such corporation,
the acquisition of additional stock by such person or group shall not be
considered to cause a “change in the ownership” of Sterling.

 

5



--------------------------------------------------------------------------------

(B) A “change in effective control” of Sterling shall occur only on either of
the following dates:

(1) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of
Sterling possessing 30% or more of the total voting power of the stock of
Sterling, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). If a
person or group is considered to possess 30% or more of the total voting power
of the stock of Sterling, and such person or group acquires additional stock of
Sterling, the acquisition of additional stock by such person or group shall not
be considered to cause a “change in effective control” of Sterling, or

(2) The date on which a majority of the members of Sterling’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).

(3) A “change in the ownership of a substantial portion of the assets” of
Sterling shall occur on the date on which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from Sterling that have a total gross fair market value equal to more
than 40% of the total gross fair market value of all for the assets of Sterling
immediately before such acquisition or acquisitions, as determined in accordance
with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of assets shall not be treated
as a “change in the ownership of a substantial portion of the assets” when such
transfer is made to an entity that is controlled by the shareholders of the
transferor corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).

(iii) The term “Constructive Discharge” means a termination of the Executive’s
employment by the Executive following the occurrence of any of the following
events:

(A) Inferior Duties. The assignment of duties by Sterling to Executive, without
his or her express written consent, that (i) are inferior to Executive’s duties
on the Effective Date in any material respect or (ii) result in Executive having
inconsequential authority or responsibility compared to the authority or
responsibility he or she had on the Effective Date.

 

6



--------------------------------------------------------------------------------

(B) Base Compensation Reduction. A material reduction by Sterling of Executive’s
Base Salary.

(C) Relocation. Executive, without his or her written consent, is required by
him or her employment to perform a substantial part of his or her duties at one
or more locations more than fifty miles distant from Spokane, Washington.

(D) Breach. A material breach by Sterling of any provision of this Agreement.

If an event constituting Constructive Discharge has occurred without the
Executive’s consent, the Executive’s termination for Constructive Discharge must
occur within two years of the first occurrence of such event. The Executive
shall give notice to Sterling, in accordance with Section 8, of the existence of
an event constituting Constructive Discharge within 90 days of the initial
occurrence of such event, and Sterling will have 60 days to cure or otherwise
obtain Executive’s express written consent to the occurrence or continuance of
such event. If Executive’s employment is terminated for Constructive Discharge,
it will be treated as an involuntary separation from service under §409A.

(iv) The term “Termination for Cause” means:

(A) the continued failure of Executive to substantially perform the Executive’s
duties with Sterling or one of its subsidiaries (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board,
which specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or

(B) the willful engaging by the Executive in illegal conduct that is materially
and demonstrably injurious to Sterling or any of its subsidiaries, or

(C) conviction of a felony involving fraud, dishonesty or moral turpitude, or a
guilty or nolo contendere plea by Executive with respect thereto, or

(D) violation of the provisions of Section 5 herein.

For purposes of this provision, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interest of Sterling or its
subsidiaries. Any act or failure to act, based upon authority given pursuant to
a

 

7



--------------------------------------------------------------------------------

resolution duly adopted by the Board or the Board of Directors of the Bank or
based upon the advice of counsel for Sterling shall be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of Sterling and its subsidiaries. The cessation of employment of the
Executive shall not be deemed to be a Termination for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to Executive and the Executive is
given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (A), (B) or (D) above, and specifying the
particulars thereof in detail.

(v) “Termination of Employment” shall mean the termination of the Executive’s
actual employment with Sterling, which constitutes a separation from service as
defined under §409A.

(vi) “Termination Upon a Change in Control” shall mean a Termination of
Employment upon or within twenty-four months after a Change in Control by
Sterling, or its successors, without Cause, or by Executive due to a
Constructive Discharge, as described under Section 4(g)(iii) hereof.

(vii) “Without Cause Termination” shall mean a termination of the Executive’s
employment by Sterling, for a reason other than disability, retirement, or
Termination for Cause.

5. Other Duties of Executive During and After Term.

(a) Confidential Information. The Executive recognizes and acknowledges that all
information pertaining to the affairs, business, clients, or customers of
Sterling or any of its subsidiaries (any or all of such entities being
hereinafter referred to as the “Business”), as such information may exist from
time to time, other than information that Sterling has previously made publicly
available or which is in the public domain, is confidential information and is a
unique and valuable asset of the Business, access to and knowledge of which are
essential to the performance of the Executive’s duties under this Agreement. The
Executive shall not, except to the extent reasonably necessary in the
performance of his or her duties under this Agreement, divulge to any person,
firm, association, corporation, or governmental agency, any information
concerning the

 

8



--------------------------------------------------------------------------------

affairs, business, clients, or customers of the Business (except such
information as is required by law to be divulged to a government agency or
pursuant to lawful process), or make use of any such information for his or her
own purposes or for the benefit of any person, firm, association or corporation
(except the Business) and shall use his or her reasonable best efforts to
prevent the disclosure of any such information by others. All records,
memoranda, letters, books, papers, reports, accountings, experience or other
data, and other records and documents relating to the Business, whether made by
the Executive or otherwise coming into his or her possession, are confidential
information and are, shall be, and shall remain the property of the Business. No
copies thereof shall be made which are not retained by the Business, and the
Executive agrees, on termination of his or her employment or on demand of
Sterling, to deliver the same to Sterling.

(b) Non-Compete. For a period of one year following Executive’s Termination of
Employment (the “Non-Compete Period”), the Executive shall not, without express
prior written approval of Sterling’s Board, directly or indirectly own or hold
any proprietary interest in, or be employed by or receive remuneration from, any
corporation, partnership, sole proprietorship or other entity engaged in
competition with Sterling or any of its subsidiaries (a “Competitor”), other
than severance-type or retirement-type benefits from entities constituting prior
employers of the Executive. For purposes of this Section 5(b) and Section 5(c),
(i) the term “proprietary interest” means legal or equitable ownership, whether
through stockholdings or otherwise, of greater than a 20% equity interest in a
business, firm or entity, and (ii) an entity shall be considered to be “engaged
in competition” if such entity is, or is a holding company for, a bank, savings
and loan association or other financial services business engaged in a business
that competes with Sterling in the States of Washington, Oregon, Idaho, Montana,
or California. Executive acknowledges the receipt and sufficiency of specific
consideration for the agreements in this Section 5.

(c) Non-Solicitation. For a period of two years following Executive’s
Termination of Employment (the “Non-Solicitation Period”), the Executive will
not solicit any customer or client of Sterling or its subsidiaries for the
account of any Competitor. The Executive also agrees not to act on behalf of any
Competitor to solicit employees of Sterling or its subsidiaries for new
employment or otherwise interfere with the relationship between Sterling or its
subsidiaries and their employees during the Non-Solicitation Period. In
addition, if the Executive obtains non-competitive employment during the
Non-Solicitation Period, for such period the Executive

 

9



--------------------------------------------------------------------------------

agrees not to solicit employees of Sterling or its subsidiaries for new
employment without the prior written consent of Sterling.

(d) Remedies. Sterling’s obligation to make payments, deliver shares of stock or
provide for any benefits under this Agreement (except to the extent vested or
exercisable prior to Executive’s Termination of Employment) shall cease upon a
violation of the preceding provisions of this section. Executive acknowledges
that there would be no adequate remedy at law or in damages to compensate
Sterling for any violation of this Section 5, and agrees that Sterling shall be
entitled to injunctive relief requiring specific performance by Executive of
this Section 5 without the necessity of proving actual damages or the posting of
a bond, and Executive consents to the entry thereof.

(e) Survival. The provisions of this Section 5 shall: (a) survive the
termination of this Agreement, and continue throughout the duration of the
Executive’s employment with Sterling, except as amended or modified by written
agreement of the parties; and (b) survive the Executive’s Termination of
Employment with Sterling. The running of the Non-Compete Period provided under
Section 5(b) and the Non-Solicitation Period under Section 5(c) shall be tolled
between the time any controversy with respect to this Section 5 is filed with a
court or arbitrator and the decision of the judge, jury or arbitrator on said
controversy.

(f) Modification of Terms. If any restriction in this Section 5 is finally
adjudicated by a court of competent jurisdiction to exceed the time, geographic,
service or other limitations permitted by applicable law in any jurisdiction,
such restriction may be modified and narrowed by a court to the maximum time,
geographic, service or other limitations permitted by applicable law so as to
preserve and protect Sterling’s legitimate business interest, without negating
or impairing any other restrictions or undertaking set forth in the Agreement.

(g) Application. The provisions of Sections 5(b) and 5(c) shall be inapplicable
if the Executive’s Termination of Employment is due to: disability; a Without
Cause Termination; a Constructive Discharge; or a Termination Upon a Change in
Control.

6. Withholding Taxes. Sterling may directly or indirectly withhold from any
payments made under this Agreement all Federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

7. Consolidation, Merger, or Sale of Assets. Nothing in this Agreement shall
preclude Sterling from consolidating or merging into or with, or transferring
all or substantially all of its assets

 

10



--------------------------------------------------------------------------------

to, another corporation that assumes this Agreement and all obligations and
undertakings of Sterling hereunder. Upon such a consolidation, merger or
transfer of assets, the term “Sterling” as used herein shall mean such other
corporation and this Agreement shall continue in full force and effect.

8. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given if delivered or mailed, postage prepaid, by same day or overnight
mail as follows:

 

  (a) To Sterling:

111 North Wall Street

Spokane, WA 99201

Attention: Chief Executive Officer

With a copy to:

Witherspoon, Kelley, Davenport & Toole, P.S.

422 West Riverside, Suite 1100

Spokane, WA 99201-0390

Attention: Andrew J. Schultheis, Esq.

 

  (b) To the Executive:

At his or her regular office and to his or her primary residence

or to such other address as either party shall from time-to-time specify in
writing to the other.

9. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process, or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section 9 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or his or her estate and their assigning
any rights hereunder to the person or persons entitled thereto.

10. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation earned by other employment
or otherwise, except as provided herein.

 

11



--------------------------------------------------------------------------------

11. Source of Payment. All payments provided for under this Agreement shall be
paid in cash from the general funds of Sterling or the Bank. To the extent that
any person acquires a right to receive payments from Sterling hereunder, such
right, without prejudice to rights that employees may have, shall be no greater
than the right of an unsecured creditor of Sterling.

12. Further Action. Sterling and Executive shall perform all acts and execute
all documents as may be reasonably necessary to effect performance of this
Agreement by Sterling. In the event Sterling’s Deferred Compensation Plan, the
1992 Stock Option Plan, the 1998 Long-Term Incentive Plan, the 2001 Long-Term
Incentive Plan, the 2003 Long-Term Incentive Plan, the 2007 Long-Term Incentive
Plan, the Sterling Savings Bank Deferred Compensation Plan, and the Supplemental
Executive Retirement Plan, or plans which are substantially similar to such
plans are not maintained, Sterling shall provide the Executive with compensation
which is substantially similar in financial effect to the compensation which
would otherwise have been provided through such plans. References herein to
deferred compensation, stock option or incentive plan(s) and any other benefit
plans shall be deemed to include all successor plans. Nothing in this Agreement
shall be deemed to be a modification of Sterling’s stock option or incentive
plans.

13. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is finally adjudicated by a court of competent
jurisdiction to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application and
shall not invalidate or render unenforceable such provision or application in
any other jurisdiction.

14. Contents of Agreement. This Agreement supersedes all prior agreements and
sets forth the entire understanding among the parties hereto with respect to the
subject matter hereof and cannot be changed, modified, extended or terminated
except upon written amendment approved by the parties hereto.

15. Acknowledgement of Consent. For purposes of Constructive Discharge, the
execution of this Agreement shall constitute Executive’s express written
consent, in accordance with Section 5(d)(ii) of the Prior Agreement, to the
changes in duties, reduction in base compensation and modifications to the other
terms and conditions of employment provided herein.

16. Governing Law. The validity, interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Washington without
giving effect to that

 

12



--------------------------------------------------------------------------------

body of laws pertaining to conflict of laws and the Executive consents to the
jurisdiction of the state and federal courts of Washington in any dispute
arising under this Agreement.

17. Representations. The Executive hereby represents and warrants that he or she
has the legal capacity to execute and perform this Agreement, that it is a valid
and binding agreement against him or her according to its terms, and that its
execution and performance by him or her does not and will not violate the terms
of any existing agreement or understanding to which the Executive is a party. In
addition, the Executive represents and warrants that he or she knows of no
reason why he or she is not physically capable of performing his or her
obligations under this Agreement in accordance with its terms.

18. Miscellaneous. All section headings are for convenience only. This Agreement
may be executed in any number of counterparts, each of which when executed shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument. It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.

19. Compliance with §409A. This Agreement is intended to constitute an
enforceable contract for the payment of compensation, severance and certain
other benefits. The Agreement is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of §409A. Notwithstanding the
foregoing, in the event this Agreement and/or any benefit paid to the Executive
hereunder is deemed to be subject to §409A, this Agreement shall be interpreted
and, as reasonably necessary in the discretion of the Board, may be amended to
bring this Agreement and/or any such benefit into compliance with §409A, without
reducing the amounts of any benefits due to the Executive hereunder.

20. Compliance with TARP.

(a) Notwithstanding anything to the contrary contained in this Agreement, to the
extent necessary to be in compliance with the Capital Purchase Program (the
“CPP”) provided under the Troubled Asset Relief Program (“TARP”) and for so long
as the United States Department of the Treasury (the “Treasury”) is deemed to
hold any equity or debt securities of Sterling (such period, the “TARP Period”),
Sterling and Executive agree to be bound by the executive compensation and
corporate governance requirements of Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended, and any regulations, guidance or
interpretations that may from time to time be

 

13



--------------------------------------------------------------------------------

promulgated thereunder (“EESA”); and to the extent that Executive is subject to
Section 111 of EESA, then any payment of any kind provided for by, or accrued
with respect to, the Executive must comply with EESA, and this Agreement shall
be interpreted or reformed to so comply. If the making of any payment pursuant
to, or accrued with respect to, this Agreement would violate EESA or other
applicable state or federal laws, or if the making of such payment, or accrual,
may in the judgment of Sterling limit or adversely impact the ability of
Sterling to participate in, or the terms of Sterling’s participation in, the
TARP, the CPP, or to qualify for any other relief under EESA, the Executive
shall be deemed to have waived his rights to such payments or accruals. If
applicable, the Executive will grant to the Treasury (or other body of the U.S.
government) and to Sterling a waiver in a form acceptable to the Treasury (or
other applicable body of the U.S. government) and Sterling releasing the
Treasury (or such other body) and Sterling from any claims that Executive may
otherwise have as a result of the issuance of any regulations, guidance or
interpretations that adversely modify the terms of this Agreement that would not
otherwise comply with the executive compensation and corporate governance
requirements of EESA, other applicable state or federal laws, or any securities
purchase agreement or other agreement entered into between the Sterling and the
Treasury (or other body) pursuant to EESA. Specifically, and without limiting
the foregoing, Executive and Sterling hereby agree that, during the TARP Period:

(i) For so long as Executive is subject to the prohibition on golden parachute
payments under Section 111 of EESA, to the extent any payment or acceleration of
vesting described herein constitutes a “golden parachute payment” under
Section 111 of EESA, Executive shall not be entitled to such payment or
acceleration of vesting.

(ii) Sterling shall be entitled to the return of, and Executive agrees to
return, any bonus or incentive compensation paid to the Executive that is based
on statements of earnings, gains, or other criteria that are later proven to be
materially inaccurate.

(iii) None of the incentives under this Agreement provide the Executive with any
incentives to take unnecessary and excessive risks that threaten the value of
Sterling.

(b) Offset. Unless otherwise paid back to Sterling by Executive, Sterling shall
have the right to offset any payments that must be returned to Sterling under
Section 20(a)(ii) against any current amounts due to the Executive, including,
but not limited to, salary, incentive compensation, equity incentive awards,
severance, deferred compensation or any other funds due to

 

14



--------------------------------------------------------------------------------

the Executive from Sterling, and by executing this Agreement, Executive
expressly acknowledges and agrees to such offset.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, Sterling has caused this
Agreement to be executed by its duly authorized representatives and the
Executive has signed this Agreement, all as of the first date above written.

ATTEST:

 

STERLING FINANCIAL CORPORATION BY:  

/s/ J. Gregory Seibly

  J. GREGORY SEIBLY   Chief Executive Officer

 

EXECUTIVE

/s/ Daniel G. Byrne

DANIEL G. BYRNE

[Signature Page to Employment Agreement]

 

16